UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 Commission File Number 000-22286 Taro Pharmaceutical Industries Ltd. (Translation of registrant’s name into English) 14 Hakitor Street, Haifa Bay 26110, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The Company is filing the attached audited consolidated financial statements for the year ended December 31, 2010. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, Item 308 of Regulation S-K requires a company’s Annual Report to include management’s annual report on internal control over financial reporting that contains, among other items, management’s assessment of the effectiveness of the company’s internal control over financial reporting as of the end of the company’s most recent fiscal year, including a statement as to whether or not the company’s internal control over financial reporting is effective.The Company is currently not providing the full disclosures required in an Annual Report on Form 20-F for the year ended December 31, 2010, however, the Company’s management has performed an assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010.In connection with its assessment, management has determined that there were material weaknesses in the Company’s internal control over financial reporting as of December 31, 2010 primarily related to (1) financial reporting and closing procedures, (2) certain revenue recognition procedures and (3) inventory valuation.Accordingly, management concluded that the Company’s internal control over financial reporting was not effective as of December 31, 2010.The Company has instituted control procedures in order to remediate these material weaknesses and ensure that the consolidated financial statements are in conformity with United States generally accepted accounting principles. SAFE HARBOR STATEMENT Certain statements in this filing are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements include, but are not limited to, statements that do not describe historical facts and statements that refer or relate to events or circumstances the Company “estimates,” “believes,” or “expects” to happen or similar language, and statements with respect to the Company’s financial performance, including itsfinancial performance during the years discussed in this filing and availability of financial information.Although Taro Pharmaceutical Industries Ltd. believes the expectations reflected in such forward-looking statements to be based on reasonable assumptions, it can give no assurances that its expectations will be attained.Factors that could cause actual results to differ include the possible unavailability of financial information, completion of the aforesaid audit, actions of the Company's lenders and creditors, general domestic and international economic conditions, industry and market conditions, changes in the Company's financial position, litigation brought by any party in any court in Israel, the United States, or any country in which Taro operates, regulatory actions and legislative actions in the countries in which Taro operates, and other risks as detailed from time to time in the Company's SEC reports, including its Annual Reports on Form 20-F.Forward-looking statements speak only as of the date on which they are made.The Company undertakes no obligations to update, change or revise any forward-looking statement, whether as a result of new information, additional or subsequent developments or otherwise. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 31, 2011 TARO PHARMACEUTICAL INDUSTRIES LTD. By: /s/ James Kedrowski Name:James Kedrowski Title:Interim Chief Executive Officer and Director TARO PHARMACEUTICAL INDUSTRIES LTD. Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 – F-4 Consolidated Statements of Operations F-5 Statements of Changes in Shareholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 – F-8 Notes to Consolidated Financial Statements F-9 – F-51 F-1 TARO PHARMACEUTICAL INDUSTRIES LTD. Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Taro Pharmaceutical Industries Ltd. We have audited the accompanying consolidated balance sheets of Taro Pharmaceutical Industries Ltd. (the "Company") and its subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company and its subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Tel Aviv, Israel /s/ Ziv Haft Ziv Haft May 26, 2011 Certified Public Accountants (Isr) BDO Member Firm F-2 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED BALANCE SHEETS U.S. dollars and shares in thousands December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits Marketable securities - Accounts receivable and other: Trade, net Other receivables and prepaid expenses Inventories Long-term assets held for sale, net - TOTAL CURRENT ASSETS LONG-TERM RECEIVABLES AND OTHER ASSETS PROPERTY, PLANT AND EQUIPMENT, NET GOODWILL INTANGIBLE ASSETS AND DEFERRED COSTS, NET DEFERRED INCOME TAXES TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED BALANCE SHEETS U.S. dollars and shares in thousands December 31, LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Short-term bank credit and short-term loans $ $ Current maturities of long-term debt Accounts payable: Trade payables Other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term debt, net of current maturities Deferred income taxes Other long-term liabilities TOTAL LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENT LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Taro shareholders' equity: Ordinary shares of NIS 0.0001 par value: Authorized at December 31, 2010 and 2009:200,000,000 shares;Issued at December 31, 2010 and 2009: 43,340,632 and 39,509,257 shares, respectively. Outstanding at December 31, 2010 and 2009: 43,080,457 and 39,249,082 shares, respectively. Founders’ shares of NIS 0.00001 par value: Authorized, issued and outstanding at December 31, 2010 and 2009: 2,600 shares 1 1 Additional paid-in capital Accumulated other comprehensive income Treasury stock: 260,175 shares at December 31, 2010 and 2009 ) ) Accumulated earnings Taro shareholders' equity Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars and shares in thousands (except per share data) Year ended December 31, 2009(*) 2008(*) Sales, net $ $ $ Cost of sales Impairment 27 Gross profit Operating expenses: Research and development, net Selling, marketing, general and administrative Impairment Operating income Financial expenses, net ) Other gain, net Income before income taxes Tax expense (benefit) ) Income from continuing operations Net loss from discontinued operations ) ) ) Net income Net income attributable to non-controlling interest - Net income attributable to Taro $ $ $ Net income from continuing operations attributable to Taro Net loss from discontinued operations attributable to Taro ) ) ) Net income attributable to Taro $ $ $ Net income per ordinary share from continuing operations attributable to Taro: Basic $ $ $ Diluted $ $ $ Net loss per ordinary share from discontinued operations attributable to Taro: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Net income per ordinary share attributable to Taro: Basic $ $ $ Diluted $ $ $ Weighted-average number of ordinary shares used to compute net income per share: Basic Diluted (*) Adjusted for the discontinued operations of the Irish subsidiary. The accompanying notes are an integral part of these consolidated financial statements. F-5 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY U.S. dollars and shares in thousands Taro Shareholders' Equity Number of Shares Share Capital Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Treasury Shares Retained Earnings(Accumulated Deficit) Total Taro Comprehensive Income (Loss) Total Taro Shareholders' Equity Non-controlling Interest Total Shareholders’ Equity Balance at January 1, 2008 ) ) Exercise of options and issuance of shares of ESPP 4 2 32 34 34 Share-based compensation Comprehensive income (loss), net of tax: Foreign currency translation adjustments ) Net income Total comprehensive income: $ $ - Balance at December 31, 2008 ) ) Exercise of options and issuance of shares of ESPP 49 Share-based compensation Comprehensive income (loss), net of tax: Foreign currency translation adjustments Net income Total comprehensive income: $ $ Balance at December 31, 2009 $ ) $ $ $ Exercise of options and issuance of shares of ESPP 44 - Exercise of Sun warrants - Share-based compensation Comprehensive income (loss), net of tax: Foreign currency translation adjustments Unrealized (loss) from Marketable Securities ) Net income Total comprehensive income: $ $ Balance at December 31, 2010 $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. F-6 TARO PHARMACEUTICAL INDUSTRIES LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands (except share and per share data) Year ended December 31, Cash flows from operating activities: Net income $ $ $ Adjustments required to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Change in deferred charges and other assets 42 69 Impairment of long-lived assets Share-based compensation expense Accrued severance pay and other long-term liabilities, net ) ) Loss (gain) on sale of long-lived assets 65 34 ) Realized gain on sale of marketable securities ) - - Change in derivative instruments, net ) ) Effect of exchange differences on inter-company balances ) Increase inlong-term debt due to currency fluctuations Deferred income taxes, net ) ) (Increase) decrease in trade receivables, net ) Decrease in other receivables, prepaid expenses and other (Increase) decrease in inventories, net ) ) Decrease (increase) in long-term receivables and other assets ) ) Increase in income tax receivables ) (1
